Title: To Alexander Hamilton from Theodore Sedgwick, 7 May 1800
From: Sedgwick, Theodore
To: Hamilton, Alexander


Phila. 7. May 1800
Dear sir,
I have this moment recd. yours of the 4th. I have already detailed to you what was done on saturday evening. On this subject our friend Dexter is not perfectly right. I have had a conversation with him this morning. The view he takes of the subject is this—He says that however those who have an opportunity of personal observation may esteem the cha⟨ra⟩cter of Mr. Adams, as he is viewed by the great majority of ⟨Fe⟩deralists, he is the most popular man in the U.S. and ⟨d⟩eemed best qualified to perform the duties of President. That should an agreement to support, equally him and General Pinkney ultimate in the election of the latter, it will be supposed to result from an insidious intention, in a certain description of man, to displace him from the office of President. That this will crumble the federal party to atoms. He says, indeed, that when it shall be reduced to an absolute certainty that we have no alternative but to pursue this course or submit to the election of Jefferson, he shall not hesitate to adopt the former. That this crisis exists is to my mind absolutely certain. He, however, says that federal electors may be chosen in S. Carolina, that Maryland may give us an unanimous vote, and that several electors may be chosen in New York; and should all these circumstances take place votes may be thrown away in Massa. without endangering the election of Jefferson.
You cannot but perceive the mischievious tendency of these observations from a man of Dexter’s ⟨-⟩ of character. This I expected from Otis but not from him. At any rate we shall have infinite difficulties to contend with. I did not expect to have them either increased ⟨or⟩ multiplied from this quarter; and if possible he must be reclaimed. Every thing I can do shall be attempted. Are you in such habits as to authorise an address to him on the subject? Of course he must not know that I have suggested the idea to you.
Marshall has this morning been nominated as Secy. at War. He was never consulted, and had no information that McHenry was to retire. He will not accept. I hope Carring⟨ton⟩ may be brought in. I have as usual written this in the h⟨ouse.⟩
I am ever yours
Theodore Sedgwick
Genl. Hamilton
